The defendant, as assignee of the firm, claims a lien, enforcible without legal process, for repairs made by the firm on the plaintiff's sleigh. The defendant admits that the firm had no lien because the agreement provided means of payment inconsistent with such security (Stillings v. Gibson,63 N.H. 1, 2), and that their creditors had no lien. The plaintiff had paid for the repairs by rendering services according to his contract with the firm, and they had no cause of action against him, and no lien. Their creditors had not a bailee's common-law lien enforcible on the plaintiff's sleigh without legal process. And whatever rights of action and attachment may be vested in the assignee as the representative and trustee of the firm and their creditors (Whitney v. Dean, 5 N.H. 249, Russell v. Convers,7 N.H. 343, Badger v. Story, 16 N.H. 168, 177, Holton v. Holton,40 N.H. 77, Lovett v. Brown, 40 N.H. 511, Kidder v. Page, 48 N.H. 380, 384, Caldwell v. Scott, 54 N.H. 414, 418, Parker v. Bowles, 57 N.H. 491, Chase v. Bean, 58 N.H. 183, Farwell v. Metcalf, 63 N.H. 276, Freeland v. Freeland, 102 Mass. 475, Farley v. Lovell, 103 Mass. 387, Locke v. Lewis,124 Mass. 1, Cotzhausen v. Judd, 43 Wis. 213), he did not, by the assignment, acquire against the plaintiff a possessory lien that did not exist before the assignment. Other objections made by the *Page 73 
plaintiff to this part of the defendant's claim need not be considered. By painting the sleigh, the defendant acquired no cause of action against the plaintiff. There was no privity of contract between them, and no debt to be secured by a bailee's lien.
Judgment for the plaintiff.
BINGHAM, J., did not sit: the others concurred.